247 S.W.3d 103 (2008)
Kurt W. PONZAR, Appellant, and
Sandy L. Ponzar, Plaintiff,
v.
Reginald P. BODEUX, Respondent.
No. ED 90159.
Missouri Court of Appeals, Eastern District, Division Four.
March 11, 2008.
Kurt W. Ponzar, Weldon Springs, MO, for Appellant.
Daniel G. Tobben, Laura J. Gerdes, Clayton, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Kurt W. Ponzar (hereinafter, "Ponzar") appeals pro se from the trial court's grant of summary judgment entered in favor of Reginald P. Bodeux (hereinafter, "Attorney"). Ponzar raises one issue on appeal, claiming Attorney's negligence was the proximate cause of his damages and that Attorney failed to advise him of issues on appeal.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).